OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CHEADLE

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CHEADLE2014 OK 7319 P.3d 672Case Number: SCBD-6094Decided: 02/10/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 7, 319 P.3d 672
STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, 
Complainant,v.GRANT EVAN CHEADLE, Respondent.

ORDER APPROVING RESIGNATIONFROM OKLAHOMA BAR 
ASSOCIATIONPENDING DISCIPLINARY PROCEEDINGSAND WAIVING COSTS.

¶1 Upon consideration of the complainant's, Oklahoma Bar Association (Bar 
Association), application for an order approving the Resignation Pending 
Disciplinary Proceedings executed by Grant Evan Cheadle (Respondent), the 
application reveals:


1) Respondent, Grant Evan Cheadle, OBA #1634, was admitted to membership 
    in the Oklahoma Bar Association on October 14, 1982. His official OBA roster 
    address is 4202 East Harvard Avenue, Gilbert, AZ 85234. On January 28, 2014, 
    he submitted his affidavit regarding resignation from membership in the Bar 
    Association pending investigation of a disciplinary proceeding.
2) Respondent's affidavit of resignation reflects that he desires to 
    resign and: a) it is freely and voluntarily rendered; b) he is not subjected 
    to coercion and/or duress; c) he is fully aware of the consequences of 
    submitting the resignation; and d) that he is aware the resignation is 
    subject to the approval of the Supreme Court. He also intends the effective 
    date of the resignation to be the date and time of its execution and he will 
    conduct his affairs accordingly.
3) Respondent states in his affidavit that he is aware the Oklahoma Bar 
    Association has investigated specific allegations of professional 
    misconduct, to wit:
DC 13-208: Grievance by Gary Crews. On or about May 30, 
    2013, Respondent was named as the Successor Trustee in the Revocable Living 
    Trust of Evelyn Baker. Respondent misappropriated a total of $185,500.00 
    from the brokerage and estate accounts of the Revocable Living Trust in 
    three separate transactions and converted the money to his personal use and 
    benefit. Respondent also transferred mineral interests belonging to the 
    estate to himself. After his misappropriation was discovered, Respondent 
    repaid the estate the full amount of $185,500.00 and executed a Quit Claim 
    Deed transferring the mineral interests back to the estate. Respondent 
    acknowledges that the allegations, if proven, would constitute violations of 
    Rule 1.3, Rule Governing Disciplinary Proceedings (RGDP), 5 Ohio St. 2001, Ch. 
    1, App. 1-A, and Rules 1.5, 1.15, and 8.4(a) and (c) of the Oklahoma Rules 
    of Professional Conduct, 5 Ohio St. 2001, Ch. 1, App. 3-A, and his oath as an 
    attorney.
4) Respondent waives any and all right to contest the allegations.
5) Respondent is aware that, pursuant to Rule 8.1, RGDP, either the 
    approval or disapproval of his resignation is within the discretion of the 
    Supreme Court of Oklahoma.
6) Respondent has agreed to comply with all provisions of Rule 9.1, RGDP, 
    within twenty (20) days following the date of his resignation.
7) Respondent acknowledges and agrees that he may be reinstated to the 
    practice of law only upon full compliance with the conditions and procedures 
    prescribed by Rule 11, RGDP, and that he may make no application for 
    reinstatement prior to the expiration of five years from the effective date 
    of this Order Approving Resignation Pending Disciplinary Proceedings.
8) Respondent acknowledges that, as a result of his conduct, the Client 
    Security Fund may receive claims from his former clients. He agrees that 
    should the Oklahoma Bar Association approve and pay such Client Security 
    Fund claims, he will reimburse the fund the principal amounts and the 
    applicable statutory interest prior to the filing of any application for 
    reinstatement.
9) Respondent has surrendered his Bar membership card to the Office of 
    the General Counsel with his resignation.
10) Respondent acknowledges and agrees to cooperate with the Office of 
    the General Counsel in the task of identifying any active client cases 
    wherein documents and files need to be returned or forwarded to new counsel, 
    and in any client case where fees or refunds are owed by Respondent.
11) Respondent acknowledges that the OBA has incurred minimal costs in 
    its investigation of the disciplinary complaint and the OBA is not seeking 
    the reimbursement of any costs at this time.
¶2 IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the name of Grant Evan 
Cheadle be stricken from the roll of attorneys. Because resignation pending 
disciplinary proceedings is tantamount to disbarment, Respondent Cheadle may not 
make application for reinstatement prior to the expiration of five years from 
the effective date of this order. Pursuant to Rule 9.1, Respondent shall notify 
all of his clients having legal business pending with him of his inability to 
represent them and of the necessity for promptly retaining new counsel. 
Notification shall be given to these clients within twenty days by certified 
mail. Repayment to the Client Security Fund for any money expended because of 
the malfeasance or nonfeasance of the attorney shall be one of the conditions of 
reinstatement.
¶3 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the resignation pending 
disciplinary proceedings of Respondent Grant Evan Cheadle is hereby approved. 
Costs of the proceeding are waived.
¶4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 10TH DAY 
OF FEBRUARY, 2014.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.